Title: To James Madison from Littleton Dennis Teackle, 4 February 1823
From: Teackle, Littleton Dennis
To: Madison, James


                
                    Sir,
                    Chamber of the House of DelegatesAnnapolis 4 Feby 1823
                
                As chairman of the Committee of Publick Instruction, I take the liberty of transmitting a bill reported for that purpose, and beg the favour of your

views upon the System proposed, and that you will be pleased to note its defects, and to suggest Amendments.
                Presuming upon a knowledge of your liberal and Philanthropick disposition, I venture to Essay this claim upon your time, and attention. I have the Honor to be with the highest respect & Consideration Your Ob’d Svt.
                
                    Littleton Dennis Teackle
                
            